Citation Nr: 1440429	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  08-16 533	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from November 1971 to August 1972. 

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran appeared at a Travel Board hearing in June 2010.  A transcript is of record and has been reviewed.  In November 2010, the Board remanded the appeal for evidentiary development, to include obtaining the Veteran's complete service personnel records and VA treatment records from 1996 through 2010.  The mandates of that remand have been satisfied.

In June 2012, the Board remanded again for a medical nexus opinion.  Such an opinion was obtained in August 2012.  Unfortunately, however, the RO failed to ensure the opinion was adequate and another remand is required at this time.

The Board has reviewed the Veteran's physical claims file and also evidence available in his VA electronic files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran contends that he developed a chronic acquired psychiatric disorder while in active service with the U.S. Air Force.

The Veteran entered military service without any noted psychiatric abnormality; however, upon discharge, he was diagnosed as having a character and behavior disorder.  In May 1996, he was assessed as having an adjustment disorder with depressed attitude, and he has been treated for substance abuse at various points from the 1990s to the present.  A hospital admission note of that same month assessed the Veteran as exhibiting a psychosis.  There are noted periods of hospitalization/rehabilitation for his substance abuse.  Major depressive disorder was diagnosed in August 2006, and the Veteran has had clinical visits for depressive complaints, to include periods of suicidal ideation, within the last several years. 

The RO, in noting the character and behavior disorder present at discharge, concluded that personality disorders are not capable of service connection as a matter of law.  While this is true, the Board must note that there is current evidence of an acquired psychiatric disorder of some sort.  Indeed, as noted above, the Veteran has been variously diagnosed as having adjustment disorder as well as major depression, and while there is certainly a lengthy history of substance abuse and personality problems, there is evidence of a current acquired psychiatric disorder for which service connection can be granted.  

Essentially, the Board notes that there is evidence of a current acquired psychiatric condition as well as a significant amount of evidence detailing behavioral abnormalities in service.  The episodes of homesickness reported to the Air Force psychiatrist, the supervisor-noted periods of decreased interest and apathy, demonstrated aggression, and the Veteran's reported unhappiness with training as well as being AWOL because of family problems, do suggest some potential depressive features/psychiatric symptomatology while on active duty.  

Because the record contains evidence of in-service events which may involve psychiatric problems, and of current psychiatric disability, the Board requested a VA examination with a nexus opinion.  Such an examination was performed in August 2012.  The report of the examination reveals that the examiner interviewed the Veteran, reviewed VA treatment records dating from the 1990s, and assigned a diagnosis of adjustment disorder with depressed mood.  The examiner did not, however, attempt to correlate the information contained in the Veteran's service records with his current disorder.  In fact, it would appear that the examiner failed to review the service records entirely, as the report contains no discussion of the in-service events and findings.  Because the essence of a nexus opinion is the finding that the current disability is or is not related to service in a medical sense, this examination is inadequate for the purpose of a legal adjudication of service connection.  

The RO is required to fully complete the development previously ordered by the Board.  Stegall v. West, 11 Vet. App. 268 (1998).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that a remand is warranted in order to obtain an informed medical opinion as to the medical evidence which is contained in the Veteran's service treatment records and whether the mental health problems reflected in these records are linked to the Veteran's currently-shown diagnoses.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

As it appears the Veteran continues to receive VA medical care, his VA records should be updated for the file.  Any VA medical records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of VA medical treatment afforded to the Veteran at the Oklahoma City VA Medical Center and all related clinics since November 2010 for inclusion in the claims file.

2.  After obtaining the records requested above, the RO should forward the Veteran's claims file to a VA psychologist or psychiatrist for review and a nexus opinion.  The psychologist or psychiatrist should carefully review the Veteran's service records and determine whether it is more, less, or equally likely that the currently-shown psychiatric disability had its inception during service or is otherwise related to service.  The reviewer is requested to comment upon whether the "character and behavior disorder" noted during service represented a personality disorder (service connection may not be granted for personality disorders, as they are not considered to be acquired disabilities).  The complete rationale for all opinions expressed should be fully explained.

If the reviewer deems that an in person, clinical examination of the Veteran would be helpful, then such examination should be scheduled.  All test and studies deemed helpful should be accomplished in conjunction with the examination.

3.  After the development requested above has been completed, the RO should again review the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
T. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

